Appeals from decisions of the Workers’ Compensation Board, filed April 20, 1978 and November 5, 1979, which held that claimant had a permanent partial disability attributable to his conceded industrial accident of June 26, 1972 and that claimant did not voluntarily withdraw from the labor market. The board found: “the employer had ample opportunity to produce its evidence and testimony but failed to do so. The Panel further finds based on the evidence in the record that the claimant did not voluntarily withdraw from the labor market.” Substantial evidence in the record supports these determinations of the board. Decisions affirmed, with one bill of costs to respondents filing briefs. Kane, J. P., Main, Mikoll, Yesawich, Jr., and Herlihy, JJ., concur.